JUDGMENT
Tsoucalas, Judge:
The Court having received and reviewed the Department of Commerce, International Trade Administration’s Final *110Results of Redetermination Pursuant to Court Remand, Federal-Mogul Corporation and The Torrington Company v. United States Slip Op. 93-194 (October 7, 1993) (“Remand Results”), and any responses to the Remand Results submitted by the parties, it is hereby
Ordered that the Remand Results filed by the Department of Commerce, International Trade Administration, are affirmed.